DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the communication filed on 10/24/2019. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 62/751,875, filed 10/29/2018. The assignee of record is NEC Laboratories America, Inc. The listed inventor(s) is/are: Cheng, Wei; Yu, Wenchao; Chen, Haifeng.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/24/2019 & 2/25/20201 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 4-9, 14-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-13, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun Yan (CN 110555305 A, filed 5/31/2018, please see attached printout of English abstract; hereinafter Sun) in view of Demiryurek Ugur (WO 2018035058 A1, published 2/22/2018, please see attached printout), and further in view of Hopkins et al. (US 20210241100 A1, provisional application filed 7/21/2018; hereinafter Hop), and further in view of Goyal et al. (US 20200074246 A1, provisional application 62/727,130 filed 9/5/2018; hereinafter Roy).
For Claim 1, Sun teaches a method for determining a network embedding, comprising: training a network embedding model using a processor, based on training data that includes topology information for networks (Sun abstract The method comprises the steps of obtaining at least one piece of index information of each sample in a plurality of known malicious samples for a specific service use scene; constructing a topological graph of allindex information of each known malicious sample by utilizing a similarity algorithm; training each topological graph by using a node2vec algorithm to obtain a topological graph embedding feature vector of each piece of index information of all known malicious samples, and taking the topological graph embedding feature vectors as a training set; training the training set by using an SVR algorithmto obtain a traceability malicious sample function relationship model; and tracing the to-be-traced malicious sample by utilizing the model).
Sun does not explicitly teach and attribute information relating to vertices of the networks; generating an embedded representation using the trained network embedding model to represent an input network, with associated attribute information, in a network topology space; and performing a machine learning task using the embedded representation as input to a machine learning model.
However, Dem teaches attribute information relating to vertices of the networks (Dem ¶ 0133 attributes of certain vertices); 
Dem and Sun are analogous art because they are both related to network technologies.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the adjustment of attributes of vertices of Dem with the system of Sun to enable relatively fast convergence (Dem ¶ 0133).
Sun-Dem does not explicitly teach generating an embedded representation using the trained network embedding model to represent an input network, with associated attribute information, in a network topology space; and performing a machine learning task using the embedded representation as input to a machine learning model.
However, Hop teaches generating an embedded representation using the trained network embedding model to represent an input network, with associated attribute information, in a network topology space (Hop ¶ 0011 artificial neural networks are trained to create sufficiently accurate models of parameterized physical system's topologies using a minimal number of numerically generated performance solutions generated from different design instantiations of those topologies).
Hop and Sun-Dem are analogous art because they are both related to network technologies.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the generation techniques of Hop with the system of Sun-Dem to provide an efficient optimization process to plot the performance boundary of the desired topology (Hop ¶ 0011).
Sun-Dem-Hop does not explicitly teach performing a machine learning task using the embedded representation as input to a machine learning model.
However, Roy teaches performing a machine learning task using the embedded representation as input to a machine learning model (Roy ¶ 0030 Aspects of the present disclosure can utilize machine learning functionality to accomplish the various operations described herein. For example, the combination of the encoder engine 210 and the decoder engine 212 is an example of an autoencoder, which is a type of artificial neural network capable of performing feature learning. The autoencoder learns to predict graph links, which are links or connections between nodes/vertices of a graph. More particularly, the encoder engine 210 maps graphs (inputs) into a code in an embedding space that is used to represent the input; the decoder engine 212 maps the code from the embedding space to generate graphs that include a next time step graph link between nodes/vertices.).
Roy and Sun-Dem-Hop are analogous art because they are both related to network technologies.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the machine learning techniques of Roy with the system of Sun-Dem-Hop to predict graph links (Goy ¶ 0030).
For Claim 2, Sun-Dem-Hop-Roy teaches the method of claim 1, wherein training the network embedding model includes adversarial training of a first autoencoder configured to perform topology embedding (Goy ¶ 0030 autoencoder learns to predict graph links, which are links or connections between nodes/vertices of a graph) and a second autoencoder configured to perform attribute embedding (Goy ¶ 0038 add information about previous 1 graphs as input).
For Claim 3, Sun-Dem-Hop-Roy teaches the method of claim 2, wherein the first autoencoder is a recurrent neural network autoencoder (Goy ¶ 0035 FIG. 3C depicts a dynamic graph to vector autoencoder recurrent neural network model 340).
For Claim 10, Sun-Dem-Hop-Roy teaches the method of claim 1, wherein the machine learning task includes a task selected from the group consisting of network reconstruction, multi-label classification, and link prediction (Goy ¶ 0030 predict graph links).
For Claim 11, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 12, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 13, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 10 and therefore is rejected for the same reasoning set forth above. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 10769501 B1, Analysis Of Perturbed Subjects Using Semantic Embeddings
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446